DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1 and 3-16 in the reply filed on January 19, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2 and 17-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 19, 2022.
	Applicants’ remark regarding rejoinder in their response is noted.  However, in order to retain the right to rejoinder under In re Ochiai, the elected subject matter must be drawn to a product.  Because Applicants’ election is drawn to a method, there is no right to rejoinder.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The IDS received on November 21, 2019 is proper and is being considered by the Examiner.
Drawings
	The drawings received on November 14, 2019 are acceptable.
Specification
	The specification is objected to for failing to comply with the Sequence Rules as set forth in 37 CFR 1.821-1.825.  Specifically, the specification, on pages 13 and 14, discloses oligonucleotide sequences which are encompassed by said Rules without recitation of their proper SEQ ID Numbers. 
	The Office notes that the application contains a Sequence Listing of record.  If the above-discussed sequences are present in the Sequence Listing, Applicants should amend the specification to reflect their proper SEQ ID Numbers.  If the sequences are not disclosed in the Sequence Listing on file, Applicants must submit a substitute CRF, a Sequence Listing identical to the CRF, and other applicable requirements set forth in 37 CFR 1.821-1.825.
	Applicants must comply with the requirement for their response to be deemed fully responsive.
	In addition, the specification is objected for containing an active hyperlink.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for the following reasons.
Claim 1, step (2) recites that a second and optionally a third single-stranded oligonucleotide are employed hybridizing to complementary regions on the, “first oligonucleotide flanking the 3’ and 5’ sides of the capture site”.
This is indefinite because in the absence of a third single-stranded oligonucleotide (optional limitation), the second oligonucleotide cannot anneal to both flanking sides of a capture site.  For the purpose of prosecution, the 
Claim 3 is indefinite because the claim recites that step (2) is carried out in the presence of a ligase to create a substantially double-stranded used probe in the vicinity of the recognition site, but fails to recite just exactly what are being ligated.
Claim 9 recites the limitation, “the fourth oligonucleotide”.  There is a lack of antecedent basis for this limitation in the claim.
Claim 16 is indefinite because all of the steps in (2) to (5) are deemed necessarily and therefore, it is unclear what is meant by performing only the “essential steps of (2)-(5).
For the purpose of prosecution, the transitional phrase, “essentially of” has been construed as the transitional phrase, “comprising”.
Claims 3-16 are indefinite by way of their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 3-7, 9-11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frayling et al. (WO 2014/167323 A1, published October 2014).
	With regard to claim 1, Frayling et al. teach a method of sequencing a nucleic acid (“there is provided a method of determining the sequence of nucleotide bases in a polynucleotide”, page 5, lines 3-4), comprising the steps of:
generating a stream of single nucleoside triphosphates by progressive enzyme digestion of a nucleic acid (“generating a stream of single nucleotide bases from the polynucleotide analyte by progressive pyrophosphorolysis”, page 5, lines 10-11);
producing at least one used probe by reacting, in the presence of a polymerase, at least one single nucleoside triphosphates with a corresponding biological probe (“reacting in the presence of a polymerase … at least one single nucleoside triphosphates with a corresponding probe system, page 2) comprising:
a first single-stranded oligonucleotide including an exonuclease blocking site, a restriction endonuclease recognition site located on the 5’ side of the blocking site and including a single nucleotide capture-site for capturing the single nucleoside triphosphate, and at least one fluorophore region located on the 5’ side of the recognition-site so as to render the fluorophores quenched (“first oligonucleotide … comprises (a) a first double-stranded region and (b) a second 
a second oligonucleotide capable of hybridizing to complementary regions on the first oligonucleotide flanking the 3’ or 5’ side of the capture site1 (“the second oligonucleotide in the pair, this is single-stranded and suitable has a nucleotide base sequence which is wholly or partially the compliment [sic
cleaving the first oligonucleotide strand of the used probe at the recognition site with a restriction endonuclease to create a first oligonucleotide component bearing the fluorophore (“liberation of the fluorophores comes about by first a restriction enzyme exhibiting endonucleolytic behavior and making a double-stranded cut in the captured molecule”, page 8, lines 18-19);
digesting the first oligonucleotide component with an enzyme having 3’ to 5’ exonucleolytic activity to yield fluorophores in a detectable state (“[t]he short fragments so created may then be degraded further by an exonuclease into single nucleotides at least some of which will be labelled fluorophores”, page 8, lines 20-22; “this may be achieved for example by using a polymerase having a 3’-5’ exonuclease activity”, page 11, lines 3-4); and
detecting the fluorophores released in step (4) (or (d); “the release of cascade of fluorophores …  eventually detected”, page 8, lines 24-35).
With regard to claim 3, single-stranded oligonucleotide comprising complementarity to the region near the capture site is annealed (see page 13, line 9) and ligated (see step of using Taq Ligase, page 13, line 20).
With regard to claim 4, the J-shape or the blunt ended ends of the first oligonucleotide shape comprises double-stranded region (see above).
With regard to claim 5, the restriction endonuclease cleaves only the first oligonucleotide (“liberation of the fluorophores comes about by first a restriction 
With regard to claim 6, the steps of contact and determination are reiterated (“[e]ah of the four first oligonucleotides has a different 33rd base (measured from the single-stranded end) characteristic of the four characteristic nucleotide base types of DNA (i.e., A, T, G, and C) … stream of 13 is next carried forward at the same rate”, page 15, lines 19-30; different nucleotides are streamed toward the different first oligonucleotides, which necessarily requires that the steps are reiterated).
	With regard to claim 7, the artisans also state that a single stranded oligonucleotide is annealed to a “third, shorter single-stranded oligonucleotide” to create a double-stranded region (page 7, lines 6-9), with the addition of the second oligonucleotide that anneals to the single-stranded region of the resulting complex.  Therefore, the used probe includes a fourth oligonucleotide (which is the final structure) comprised second oligonucleotide and the third oligonucleotide with the triphosphate which is complexed therewith.
	With regard to claim 9, the artisans teach annealing of an oligonucleotide which is comprised of a closed loop (“capture system comprises a class of single oligonucleotide each consisting of single-stranded nucleotide region the ends of which are attached to two different double-stranded regions … it is preferred that they [double-stranded regions] are derived or derivable from two oligonucleotide i.e., third and fourth oligonucleotides], each preferably closed looped”, page 7, lines 25-32).
	With regard to claim 10, the above oligonucleotides do not comprise a restriction recognition site and therefore are resistant to cleavage they the restriction enzyme.
	With regard to claim 11, the fluorophore region includes quenchers to quench the fluorophore (“[a]nother is based on the observation that when multiple fluorophores are attached to the capture system in close proximity to each other they tend to quench each other sufficiently well”, page 9, lines 22-28), including dark quenchers (“Black FQ .. BHQ …”, page 10, lines 22-25).
	With regard to claim 13, the artisans explicitly teach that different first oligonucleotide types specific for each base should be used for sequencing (“it is preferred to employ a mixture of at least two different sets of capture molecules each selective for a different complementary nucleotide base and each employing a different detectable element … it is most preferably to employ four different capture systems with each one being selective for a different nucleotide base characteristic of these molecules” (page 8, line 29 to page 9, line 3).
	With regard to claim 14, the embodiment where the first oligonucleotide is annealed with a third oligonucleotide to create a blunt ended double-stranded region and a separate second oligonucleotide (see page 7, lines 6-9 and line 13-14) meets the limitation.

	With regard to claim 16, sequencing the polynucleotide is characterizing the single nucleotide triphosphate constituent of the polynucleotide.
	Therefore, the invention as claimed is anticipated by Frayling et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 12 is rejected under 35 U.S.C. 103 as being unpatentable over Frayling et al. (WO 2014/167323 A1, published October 2014) as evidenced by NEB Guidelines (product information, available on-line at neb.com, retrieved on-line 2022, pages 1-12).
The teachings of Frayling et al. have already been discussed above.
Frayling et al. explicitly teach the step of treating the complex formed between the first, second, and nucleotide triphosphate with a restriction enzyme (i.e., step 3) and digesting the cleaved portion of the first oligonucleotide in releasing the fluorophore (i.e., step 4):
“liberation of the fluorophores comes about by first a restriction enzyme exhibiting endonucleolytic behavior and making a double-stranded cut in the captured molecule” (page 8, lines 18-19)

“[t]he short fragments so created may then be degraded further by an exonuclease into single nucleotides at least some of which will be labelled fluorophores”, page 8, lines 20-22; “this may be achieved for example by using a polymerase having a 3’-5’ exonuclease activity” (page 11, lines 3-4)

The artisans do not, however, teach at what temperature the restriction enzyme digestion is to occur, while only disclosing that the exonuclease digestion occurs at 98oC (“sample of the mixture … is treated with HotStart Phusion DNA polymerase (NEB) and activated at 98oC x 20s so that exonucleolytic degradation of the completed capture molecules can occur … the released fluorophores can be detected…”, page 13, line 33 to page 14, line 3).
Consequently, Frayling et al. do not explicitly teach that the step of exonucleolytic digestion is performed at a higher temperature than the restriction enzyme treatment step.
oC and typically inactivated around 65oC (“[i]ncubation of 65oC for 20 minutes inactivates the majority of restriction endonucleases that have an optimal incubation temperature of 37oC”, page 1, print-out).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Frayling et al. with the knowledge commonly known in the art, thereby arriving at the invention as claimed for the following reasons.
One of ordinary skill in the art would have recognized that the majority of restriction enzymes are inactivated at temperatures at or around 65oC, and typically has an optimal temperature of around 37oC as evidenced by NEB guidelines.
Therefore, one of ordinary skill in the art would have readily recognized that when performing the step of restriction digestion (as suggested by Frayling et al.), the optimal temperature at which to perform said step should have been at or around 37oC which is lower than the temperature at which the exonucleolytic step was performed by Frayling et al.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
Clearly, performing the restriction enzyme digestion step as suggested by Frayling et al. at its optimally performing temperature would have been an obvious conclusion, requiring common sense, yielding the predictable result of successfully cleaved first oligonucleotide at its restriction enzyme recognition site.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
	Claim 8 is free of prior art as the closest art (Frayling et al., of record) does teach or suggest that the second and the third oligonucleotide be connected by a linker-region.  In addition, the second and third oligonucleotide equivalents in Frayling et al. are physically separate entities (the second oligonucleotide equivalent annealing to create a blunt-end double-strand; and the third oligonucleotide equivalent annealing to the area near the capture region) and there is no reason nor motivation to connected them via a linker region.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        February 2, 2022
/YJK/
	

  			
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim recite that the third oligonucleotide is optional, wherein if only second oligonucleotide is employed in the absence of the option, it can only anneal to one side of the capture site, not both.